Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 11/30/2021 has been entered. Applicant indicates on the Request for Continued Examination (RCE) Transmittal that the response of 11/30/2021 be considered. 

Claim status
Applicant has amended Claims 8, 9, and 20, and added a new claim, Claim 21.  
Claims 8-10, 14-17 and 20-21 are under consideration. 


Withdrawn 35 USC § 112(a) 
The prior rejection of Claims 8-10, 14-17 and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s amendments of Claim 8 to describe that the keratinocytes are grown in the absence of feeder cells.


Withdrawn 35 USC § 112(b) 
The prior rejection of Claims 8-10, 14-17 and 20 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the applicant regards as the invention is withdrawn in light of Applicant’s amendments of Claim 8 to describe how the organotypic culture is produced in the absence of feeder cells.


New Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 21 recites the limitations "immortalized human primary keratinocyte cell” and "non-immortalized human primary keratinocyte cell” in regard to Claim 8.  There is insufficient antecedent basis for this limitation in the claim because Claim 8 is directed to "one or more immortalized human primary keratinocyte cells”, thereby rendering Claim 21 incomplete. Appropriate correction is required. 


Withdrawn 35 USC § 103 
The prior rejection of Claims 8-10, 14, 17 and 20 under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view of Meyle et al., (WO 2009/015628, see IDS filed 12/18/2020), Brellier et al., (Oncogene, 2008, 27:6601-6606, see IDS filed 12/18/2020), Jameson et al. (US2014/0162960, filed 4/05/2012, with priority to provisional 61/494,774, filed 6/08/2011, prior art of record) and Peehl et al., (In vitro, 1980, 16:516-525) is withdrawn in light of Applicant’s amendment of Claim 8 to limit the growth of the keratinocytes and fibroblasts to serum free media, which is a limitation not made obvious by the prior art of record. Specifically, Peehl (1980) teaches the use of serum supplemented media to avoid feeder cells.

The prior rejection of Claims 15-16 under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view of Meyle et al., (WO 2009/015628, see IDS filed 12/18/2020), Brellier et al., (Oncogene, 2008, 27:6601-6606, see IDS filed 12/18/2020), Jameson et al. (US2014/0162960, filed 4/05/2012, with priority to provisional 61/494,774, filed 6/08/2011, prior art of record) and Peehl et al., (In vitro, 1980, 16:516-525), as applied to claim 8, in further view of Bergoglio et al., (Mol Ther, 2007, 15:2186-2193, see IDS filed 12/18/2020) is withdrawn in light of Applicant’s amendment of Claim 8.


New Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 8-10, 14, 17 and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view of Park et al., (Carcinogenesis, 1991, 12:1627-1631), Meyle et al., (WO 2009/015628, see IDS filed 12/18/2020), Brellier et al., (Oncogene, 2008, 27:6601-6606, see IDS filed 12/18/2020), Jameson et al. (US2014/0162960, filed 4/05/2012, with priority to provisional 61/494,774, filed 6/08/2011, prior art of record), Kharazi et al. (US 2008/0095748, published 4/24/2008) and Pillai et al. (JCP, 1988, 134:229-237).

In regard to the preamble of claim 8, Valin (2010) teaches a method of screening for drugs using human nevoid basal cell carcinoma syndrome (NBCCS) derived cells (p. 2, 5th para., p. 3, 2nd para., p. 7, last para., p. 9, lines 14-22, and last para., see also claims 11-12 of Valin (2010)).
In regard to the type of NBCCS cells of claim 8, Valin teaches the cells can be primary cells isolated from a human NBCCS patient’s skin (p. 19, Discussion, 2nd para., p. 22, 2nd & 3rd para.). In addition, Valin teaches the cells can be keratinocytes (p. 20, 2nd para.), which are particularly invasive cells (p. 21, 2nd para., p. 22, 2nd para.). 
However, in regard to NBCCS cells of claim 8 (a), Valin is silent to human primary NBCCS keratinocytes having been immortalized with (a) heterologous nucleic acids encoding proteins, and in regard to claim 14, wherein the proteins are E6 and E7 from human papillomavirus (HPV).
	Park et al., teaches a method of immortalizing human primary keratinocytes in the absence of serum and feeder cells (Abstract, see p.1627-1628, Materials and Methods). Specifically in regard to claims 8(a) and 14, Park teaches the keratinocytes are immortalized by a heterologous nucleic acid encoding the E6 and E7 proteins from HPV (p. 1627 Recombinant plasmid, p. 1630, Discussion, 1st para.). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice a method of drug screening using the human primary NBCCS keratinocytes as taught by Valin (2010), and combine a heterologous nucleic acid encoding the HPV E6/E7 proteins so as to immortalize the keratinocytes as taught by Park with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Meyle et al. (WO2009), who teach methods of immortalizing human primary keratinocytes with E6/E7 proteins in order to screen for protective agents (Abstract, see Summary, p. 1 of attached English translation), because in the absence of an immortalized keratinocyte cell line, experiments must be conducted in primary keratinocyte cell cultures that are subject to a high error rate in the analysis of test agents (p. 2 Description and Introduction of the Invention); moreover, unlike primary cells, immortalized cell lines can undergo unlimited reproduction for experimental purposes (p. 2 Description and Introduction of the Invention). 
However, in regard to the expression of PTCH protein in the NBCCS cells of claim 8(b), although Valin teaches the NBCCS cells are a PTCH+/- genotype with one mutated allele of the PATCHED gene ( (p. 2, Summary of Invention, p. 8, 3rd para., p. 19, Discussion, 1st para., p. 20, 2nd para., p. 21, 2nd para., p. 22, 2nd para.), they are silent with respect to the PTCH protein expression in the PTCH+/- cells.
Nevertheless, Valin cites their prior work of Brellier et al., (Oncogene, 2008) (p. 21, lines 23-24,  p. 22, 2nd of Valin) disclosing the characterization of human primary NBCCs PTCH1+/- keratinocytes.
	With respect to claims 8(b), Brellier evidences that human primary NBCCs PTCH1+/- keratinocytes express the same or more PATCHED mRNA compared to control keratinocytes (p. 6605, col 2, 1st para, and see Supplemental Fig. 1). 
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made that the human primary NBCCs PTCH1+/- keratinocytes of Valin express some PTCH protein.
In regard to screening steps of claim 8, Valin teaches the in vitro steps of (i) bringing a NBCCS cell in contact with a test drug; (ii) measuring invasive properties of the cell via gene expression signature as compared to a control sample; (iii) selecting drugs that modulate the cell’s gene expression signature (p. 3, 2nd para., p. 7, last para., p. 9, lines 14-22, p. 20, 3rd para.). 
However, although Valin teaches the use of “organotypic skin systems” comprising keratinocytes overlying fibroblasts embedded in a collagen gel for the screening of test compounds (p. 8, last para., p. 9, 1st para), they are silent with respect to a method comprising screening drugs by measuring the invasion of human primary NBCCS PTCH1+/- keratinocytes in an organotyic skin culture overlaying human fibroblasts. 
Nevertheless, Valin cites their prior work of Brellier et al., (Oncogene, 2008) (p. 21, lines 23-24,  p. 22, 2nd of Valin) disclosing the human primary NBCCs PTCH1+/- keratinocytes in such a method.
	With respect to claims 8 and 20, Brellier teaches an in vitro organotypic skin culture of human primary NBCCs PTCH1+/- keratinocytes, and teaches the steps of (i) overlaying the keratinocytes on a layer of human fibroblasts, and (ii) measuring the invasiveness of the keratinocytes into the underlying fibroblast layer (p. 6602-6604, Fig. 1-3).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of drug screen comprising the steps of  (i) bringing a NBCCS keratinocyte in contact with a test drug; (ii) measuring invasive properties of the cell via gene expression signature as compared to a control sample; (iii) selecting drugs that modulate the cell’s gene expression signature as suggested by Valin and substitute the steps of (i) bringing NBCCS PTCH+/-keratinocytes in organotypic skin culture with underlying fibroblasts and (ii) measuring keratinocyte invasion directly as taught by Brellier with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so for several reasons. First, as stated supra, Valin discloses the use of oranotypic skin system comprising NBCCS cells for the screening of test compounds, and explicitly cites their previous work of Brellier. Thus, it would have been obvious for the ordinary artisan to turn to the related teachings of an inventor to modify a taught method of drug screening with related organotypic skin culture techniques. In regard to the motivation to practice a method of screening a drug by measure tumor cell invasion in an organotypic skin culture directly, as opposed to the genetic signature as was done by Valin, Jameson et al. (2014) teaches a method of screening drugs by measuring tumor cell invasion in organotypic tissue and provides a quantitative invasion index ([0077, 0187-0188, 0243] of 2014 publication, see also [0165-0166, 0185, 0212] of 61/494,774 priority document), and teaches that one would be motivated to do so because this screening method more faithfully models human tumorigenesis and the ability, as well as concentration, of drugs as antitumor agents without adversely affecting normal tissue ([0246] of 2014 publication, see also p. 54, 1st para. of 61/494,774 priority document).
	However, in regard to the wherein clause of Claim 8, Valin et al are silent with respect to the absence of serum and feeder cells for making organotypic cultures comprising human keratinocytes and fibroblasts.
	In regard to the wherein clause of Claim 8, Kharazi teaches a method of making organotypic skin cultures for in vitro assays of test agents comprising human keratinocytes and fibroblasts in the absence of serum and feeder cells (pgs. 17-18, Examples 1-4).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of drug screen comprising an organotypic skin culture comprising human primary keratinocytes and fibroblasts as suggested by Valin et al., and to prepare said organotypic skin culture with human primary keratinocytes and fibroblasts cultured in the absence of serum and feeder cells as taught by Kharazi with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Pillai et al. (1998), who cultures human keratinocytes in serum free and feeder-free conditions because culturing keratinocytes in the presence of serum and feeder cells makes it difficult to assess the functional effects of specific factors on these cells (p. 229, 1st para.). Note that this rational of Pillai to be able to attribute the role of specific factors on cell function would have been understood by the ordinary artisan as also being important when performing the drug screening method of Valin.
	In regard to claim 9, as stated supra, both Valin and Brellier teach that the method is performed in vitro.
In regard to claim 10, Valin (2010) teaches the method of screening is for antitumor drugs (p. 3, 2nd para., p. 7, last para., see also claim 11 of Valin (2010)).
In regard to claim 17, as states supra, Valin teaches the NBCCS cells are PTCH1+/- heterozygous mutations, and Brellier evidences that human primary NBCCs PTCH1+/- keratinocytes express PATCHED mRNA
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/30/2021 are acknowledged.
Applicant argues that the method suggested by the prior art uses serum, which is not excluded from the claimed method. Specifically, Applicant notes the prior art of Peehl teaches that fetal bovine serum was required in order to avoid using feeder cells.
Applicant's arguments have been fully considered but they are found persuasive.
However, Valin et al., (2010), Meyle et al., (2009), Brellier et al., (2008) and Jameson et al. (2014) have been reapplied in view of Kharazi et al. (2008), who teaches a method of making organotypic skin cultures with human keratinocytes and fibroblasts without serum or feeder cells. 


Claims 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view of Park et al., (Carcinogenesis, 1991, 12:1627-1631), Meyle et al., (WO 2009/015628, see IDS filed 12/18/2020), Brellier et al., (Oncogene, 2008, 27:6601-6606, see IDS filed 12/18/2020), Jameson et al. (US2014/0162960, filed 4/05/2012, with priority to provisional 61/494,774, filed 6/08/2011, prior art of record), Kharazi et al. (US 2008/0095748, published 4/24/2008) and Pillai et al. (JCP, 1988, 134:229-237), as applied to claim 8, in further view of Bergoglio et al., (Mol Ther, 2007, 15:2186-2193, see IDS filed 12/18/2020)  

As stated supra, Valin et al. suggest a method of screening for drugs using organotypic skin culture of immortalized human primary NBCCs PTCH1+/- keratinocytes. 
However, in regard to claim 15 and 16, Valin is silent to the human primary NBCCS keratinocytes further having a heterologous nucleic acid encoding GFP.
In regard to claims 15 and 16, Bergoglio et al., (whose corresponding author is a shared inventor of Valin et al.) teaches human primary keratinocytes having a heterologous nucleic encoding GFP (Abstract, p. 2192, Materials & Methods, col 1).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of drug screening in human primary keratinocytes as suggested by Valin et al. and combine a heterologous nucleic acid encoding GFP as taught by Bergoglio with a reasonable expectation of success. The ordinary skilled artisan would have been motivated to do so as taught by Bergoglio because the heterologous GFP serves as a “tracer gene” (Abstract, p. 2187, Results, 1st para., see also p. 2190, Fig. 5, legend), which allows fluorescent tracking of keratinocytes during purification and culture (e.g., see Figs. 1 & 5).
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.
RESPONSE TO ARGUMENTS
Applicant's arguments filed on 11/30/2021 are acknowledged and have been addressed supra.

Claim 50 is rejected under 35 U.S.C. 103(a) as being unpatentable over Valin et al., (WO2010/015618, published 02/11/2010, see IDS filed 12/18/2020), in view of Park et al., (Carcinogenesis, 1991, 12:1627-1631), Meyle et al., (WO 2009/015628, see IDS filed 12/18/2020), Brellier et al., (Oncogene, 2008, 27:6601-6606, see IDS filed 12/18/2020), Jameson et al. (US2014/0162960, filed 4/05/2012, with priority to provisional 61/494,774, filed 6/08/2011, prior art of record), Kharazi et al. (US 2008/0095748, published 4/24/2008) and Pillai et al. (JCP, 1988, 134:229-237), as applied to claim 8, in further view of Werness et al., (Science, 1990248:76-79).

As stated supra, Valin et al. suggest a method of screening for drugs using organotypic skin culture of immortalized human primary NBCCs PTCH1+/- keratinocytes. 
However, in regard to claim 50, Valin is silent to the level of p53 in human primary NBCCS keratinocytes immortalized by HPV E6/E7.
In regard to claim 50, Werness teaches that keratinocytes immortalized by HPV E6/E7 proteins comprise an attenuated expression of p53 tumor suppressor protein compared to primary keratinocytes (p. 78, last para.).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was made to practice the method of drug screening in immortalized human primary keratinocytes by HPV E6/E7 as suggested by Valin et al., wherein said immortalized human primary keratinocytes comprise an attenuated expression of p53 tumor suppressor protein compared to primary keratinocytes.
	Hence, the claimed invention as a whole was prima facie obvious in the absence of evidence to the contrary.

Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTHUR S LEONARD whose telephone number is (571)270-3073.  The examiner can normally be reached on Mon-Fri 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARTHUR S LEONARD/Examiner, Art Unit 1633